COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      The University of Texas MD Anderson Cancer Center v. Courtney
                          Simpson

Appellate case numbers: 01-20-00679-CV

Trial court case number: 2018-51087

Trial court:              152nd District Court of Harris County

         Appellee, Courtney Simpson, has filed an unopposed second motion for extension of time
to file her motion for rehearing and motion en banc reconsideration. The motion is granted, and
the time to file appellee’s motion for rehearing and motion en banc reconsideration is extended
to September 17, 2021.
       It is so ORDERED.


Judge’s signature: ___________/s/ Julie Countiss___________________
Acting individually

Date: September 9, 2021